DETAILED ACTION
          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
1.       This Office Action is in response to Amendment filed on date: 2/05/2021.
           Claims 1-10 are currently pending.
           Claim 1 has been amended.
           Claim 1 is independent claim.

Reasons for Allowance
2.        Claims 1-10 are allowed over the prior arts of record.
3.       The following is a statement of reasons for the indication of allowable subject matter:
          Regarding claim 1, the cited reference arts of record, alone or in combination, do not disclose nor fairly suggest:
         “A mechanical proximity sensor, comprising:….. a contact plate place on a top of a spring case, a sensor magnet is located above a base of a core shaft, a ring carrier configured to hold a fulcrum ring and least two electrical contact inserts in the spring case; a coaxial retainer is located above the sensor magnet, and a contact spring positioned in the space between the sensor magnet and the spring carrier.” in combination with all other elements as claimed in claim 1. 
        As to claim(s) 2-10, the claims are allowed as they further limit allowed claim 1.

       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Prior Art of Record
4.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
             Chen (U.S Pat. 5475996) discloses an electromagnetic door lock comprises generally a rectangular housing, a locking mechanism, a pair of electromagnetic components enclosed therein by a front cover and a rear cover. The front cover has a keypad and a transverse slot on an upper portion connected with an identification circuit therein. The electromagnetic component include an actuation assembly and a shift assembly, each having a movable rod opposed to each other. When a code is inputted via the keypad or the transverse slot, the identification circuit therein will transmit an electric current to the actuation assembly for and creating a magnetic field therein to disengageably force the movable rod of the shift assembly to move backward to unlock a door (see specification for more details).              Copeland (U.S Pat. 8600567) discloses a door closer assembly is provided, including a valve regulating an amount of hydraulic fluid that flows through the valve. The amount of hydraulic fluid flowing through the valve controls a force generated by the door closer assembly on a door. A first sensor measures an angular position of the door, and a second sensor measures an angular position of the valve. The angular position of the valve determines the amount of hydraulic fluid flowing through the valve. A controller controls the adjustment of the valve based on the angular position of the door and the angular position of the valve (see specification for more details).
             Kishi et al. (U.S Pat. 10295372) discloses a magnetic rotation detection apparatus which is capable of suppressing occurrence of assembly failure of components. A gear position sensor 10 is provided with a sensor unit 12 including a Hall element 20, a magnet shaft 11 including a magnet 17, a case 14 housing the sensor unit 12 and the magnet shaft 11, and an inner O -ring 24 sealing a gap between the sensor unit 12 and the case 14. The case 14 includes a metal bearing 19 to support the magnet shaft 11, and the magnet shaft 11 includes a molded portion 18 to fix the magnet 17. A thrust plate 22 is arranged between the molded portion 18 and a base plate 21 (circuit board) of the sensor unit 12, and a spring mechanism 26 is arranged to bias the molded portion 18 to the thrust plate 22. A minute gap is present between the metal bearing 19 and the magnet shaft 11 (see specification for more details).
Conclusion
5.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
2/12/2021